MEMORANDUM DECISION

PER CURIAM.
Plaintiff appeals from a judgment based upon a jury verdict finding no negligence by defendant in a water-skiing accident in which plaintiff was injured. The only issue on appeal is the court’s refusal to admit into evidence a videotape made demonstrating aspects of water-skiing and recreating the accident in issue. The admission of the evidence was within the discretion of the trial court and we find no abuse of that discretion. Bailey v. Valtec Hydraulics, Inc., 748 S.W.2d 805 (Mo.App.1988) [1]; McPherson Redevelopment Corporation v. Watkins, 782 S.W.2d 690 (Mo.App.1989) [4]. We also find no prejudice to plaintiff as the videotape was cumulative to other evidence admitted. The evidence was sufficient to support the verdict and no error of law appears. An extended opinion would have no precedential value.
Judgment affirmed. Rule 84.16(b).